DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-10, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In the instant claims 1 and 27, the formula CsPb(AxBy)3 is indefinite because the values for “x” and “y” are not clearly defined.  The commonly known perovskites have a formula of ABX3, if the claimed CsPb(AxBy)3 follows the same formula, x+y must equal to 1 and cannot just be any “non-zero” values as claimed.  Since Pb can have different valences, it is unclear what other possible values of x and y, when they do not add up to be 1, would give the claimed CsPb(AxBy)3 product the required perovskite structure.  
	In the instant claims 1 and 27, it is further unclear if the A, B, x, and y in CsPb(AxBy)3 are the same or different than those in Cs4Pb(AxBy)6 and it is unclear “suppresses phase segregation” occurs under which conditions.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-5, 9-10, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al (2016/0380136) in view of Zhang et al “Embedding Perovskite Nanocrystals into a Polymer Matrix for Tunable Luminescence Probes in Cell Imaging”, Adv. Funct. Mater. 2017, 27, 8 pages).
	Ning ‘136 discloses a composite material, comprising pre-formed crystalline or polycrystalline particles embedded in a crystalline or polycrystalline matrix material, said pre-formed crystalline or polycrystalline particles and said crystalline or polycrystalline matrix material being selected so that any lattice mismatch between the two lattices does not exceed about 10%, said pre-formed crystalline or polycrystalline particles and said crystalline or polycrystalline matrix material having lattice planes that are substantially aligned (note claim 1).
	The crystalline or polycrystalline matrix material is any one of ZnS, ZnSe, Cs4PbBr6 and others (note claim 3).  The required Cs4Pb(IxBry)6 in the instant claims 1 and 27 is not required to be a “mixed halide”, therefore, the Cs4PbBr6 as disclosed in Ning ‘136 is considered the same as the non-perovskite matrix when x is zero and y is 1.
3, CsPbBr3 and others (note claim 4).  The CsPbI3, CsPbBr3 are considered as the “perovskite having the formula CsPb(AxBy)3 with A is either I or Br and x=1 and y=0.  Since only the presence CsPb(AxBy)3 is specified for the claimed composition and the CsPbI3, CsPbBr3 disclosed in Ning ‘136 would meet the required perovskite, the CsPbI3, CsPbBr3 in Ning ‘136 would naturally have the same properties, including “a morphology which suppresses phase segregation to stabilize a tuned bandgap”, normalized photoluminescence, UV-vis absorption peak as the claimed composition.
	Ning does not specifically disclose a “mixed halide perovskite”.
	Zhang is applied to teach that replacement of Br in the CsPbBr3 by Cl or I leads to slightly red-shifted (or blue-shifted) (note first sentence of right column on page 3) and XRD peaks and intermediate PL wavelength can be obtained by mixing I/Br and Br/Cl halide in CsPbX3 nanocrystals (NCs) (note last paragraph of right column on page 3).
	It would have been obvious to one of ordinary skill in the art to use a mixed halide as suggested by Zhang as the preformed particles in the product of Ning ‘136 in order to obtain a desired intermediate PL wavelength.
	For the instant claim 28, the process limitations are noted. However, when the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive.
For the 112 rejection:
Applicants argue that “x” and “y” are inherently defined by the atomic charges of Cs and Pb, “x” and “y” must be values that result in a neutral compound, a phenomenon well known to person having ordinary skill in the art.
Since Pb can have multiple valences, it is unclear what values for “x” and “y”.  As argued by Applicants’, “x” and “y” must be values that result in a neutral compound, then in the case of Pb has a valence of 2, “x” + “y” must be 1, “x” and “y” cannot be just any random “non-zero” as required in the Applicants’ claims.
Applicants argue that as described throughout Applicants’ specification and claims, and particularly in paragraphs [0036] and [0038], “[t]he optical instability is attributed to phase segregation… domains”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ 1057 (Fed. Cir. 1993), Applicants’ claims are drawn to a mixed halide perovskite composition, which is not required to be used in any particular application.  Without subjecting the claimed composition to optical or electrical stimuli, there would not be any phase segregation, regardless of the morphology of the mixed halide perovskite composition.
Applicants argue that “A” and “B” must have the same definition in both CsPb(AxBy)3 and Cs4Pb(AxBy)6.
xBy)3, then Br and I must also be selected as A and B for Cs4Pb(AxBy)6?  Or A and B can be selected independently for each formula, for example, Br and I for CsPb(AxBy)3 and Cl and I for Cs4Pb(AxBy)6.
Similarly if “x” and “y” are selected to be 1/3 and 2/3, respectively for CsPb(AxBy)3, then “x” and “y” must also be selected to be 1/3 and 2/3 for Cs4Pb(AxBy)6?  

	For the 103 rejection:
	For the rejection over Ning:
	Applicants argue that the micron-sized to nano-sized particles which are produced prior to being incorporated, are fundamentally different from the mixed halide perovskite composition of Applicants’ claims.  Applicants further argue that the mixed halide perovskite composition is formed by depositing a first precursor solution on a substrate and depositing a second precursor solution on a substrate.
	Applicants’ claim 1 is broad enough to include CsPb(AxBy)3 with any particle size and there is no requirement regarding the separate layers (note Applicants’ claim 8).  If there is a difference in the method of making, when the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  There is no clear evidence on record that the product as disclosed in Ning would not have the same properties as the claimed product.

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 12, 2021